Name: Commission Implementing Regulation (EU) NoÃ 234/2013 of 15Ã March 2013 fixing the Union selling prices for the fishery products listed in Annex II to Council Regulation (EC) NoÃ 104/2000 for the 2013 fishing year
 Type: Implementing Regulation
 Subject Matter: fisheries;  prices;  foodstuff
 Date Published: nan

 16.3.2013 EN Official Journal of the European Union L 74/15 COMMISSION IMPLEMENTING REGULATION (EU) No 234/2013 of 15 March 2013 fixing the Union selling prices for the fishery products listed in Annex II to Council Regulation (EC) No 104/2000 for the 2013 fishing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 25(1) and (6) thereof, Whereas: (1) A Union selling price is to be fixed for each of the products listed in Annex II to Regulation (EC) No 104/2000 before the beginning of the fishing year, at a level at least equal to 70 % and not exceeding 90 % of the guide price. (2) Council Regulation (EU) No 1242/2012 (2) fixes the guide prices for the 2013 fishing year for all the products concerned. (3) Market prices vary considerably depending on the species and how the products are presented, particularly in the case of squid and hake. (4) Conversion factors should therefore be fixed for the different species and presentations of frozen products landed in the Union in order to determine the price level that trigger the intervention measure provided for in Article 25(2) of Regulation (EC) No 104/2000. (5) In order not to hinder the operation of the intervention system in the year 2013, this Regulation should apply retroactively from 1 January 2013. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Regulation (EC) No 104/2000, HAS ADOPTED THIS REGULATION: Article 1 The Union selling prices, as referred to in Article 25(1) of Regulation (EC) No 104/2000, applicable during the 2013 fishing year for the products listed in Annex II to that Regulation and the presentations and conversion factors to which they relate are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 352, 21.12.2012, p. 6. ANNEX Selling prices and conversion factors Species Presentation Conversion factor Intervention level Selling price (EUR/tonne) Greenland halibut (Reinhardtius hippoglossoides) Whole or gutted, with or without head 1,0 0,85 1 678 Hake (Merluccius spp.) Whole or gutted, with or without head 1,0 0,85 1 080 Individual fillets  with skin 1,0 0,85 1 286  skinless 1,1 0,85 1 415 Sea-bream (Dentex dentex and Pagellus spp.) Whole or gutted, with or without head 1,0 0,85 1 242 Swordfish (Xiphias gladius) Whole or gutted, with or without head 1,0 0,85 3 483 Shrimps and prawns Penaeidae Frozen (a) Parapenaeus longirostris 1,0 0,85 3 460 (b) Other Penaeidae 1,0 0,85 6 641 Cuttlefishes (Sepia officinalis, Rossia macrosoma and Sepiola rondeletti) Frozen 1,0 0,85 1 702 Squid (Loligo spp.) (a) Loligo patagonica  whole, not cleaned 1,00 0,85 1 023  cleaned 1,20 0,85 1 227 (b) Loligo vulgaris  whole, not cleaned 2,50 0,85 2 556  cleaned 2,90 0,85 2 965 Octopus (Octopus spp.) Frozen 1,00 0,85 1 949 Illex argentinus  whole, not cleaned 1,00 0,80 709  tube 1,70 0,80 1 205 Forms of commercial presentation: whole, not cleaned : product which has not undergone any treatment cleaned : product which has at least been gutted tube : squid body which has at least been gutted and had the head removed